                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LARRY RICHARDS, et al.,                             Case No. 19-cv-08100-SI
                                   8                    Plaintiffs,
                                                                                             ORDER OF DISMISSAL AND
                                   9             v.                                          DENYING MOTION FOR
                                                                                             ENLARGEMENT OF TIME AS MOOT
                                  10     UNITED DOMINION REALTY TRUST,
                                         INC., et al.,                                       Re: Dkt. No. 11
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On January 21, 2020, the Court granted plaintiff Larry Richards’s application to proceed in

                                  15   forma pauperis (“IFP”). Dkt. No. 10. Because the complaint failed section 1915 review, the Court

                                  16   instructed plaintiff to file an amended complaint including additional facts in support of his claims

                                  17   no later than by February 14, 2020. Id. The Court cautioned plaintiff that failure to amend the

                                  18   complaint by the deadline would result in dismissal of the action. Id. Plaintiff Larry Richards did

                                  19   not file an amended complaint, and the deadline to do so has passed. However, on February 10,

                                  20   2020, plaintiff Richards filed a motion for a 30 day extension of time to serve defendants with

                                  21   process. Dkt. No. 11.

                                  22          As to plaintiff Fantasia Brown, the Court noted that as of January 21, 2020 she had neither

                                  23   paid the filing fee nor applied to proceed IFP. Dkt. No. 10. As such, the Court ordered Ms. Brown

                                  24   to either pay the filing fee or apply to proceed IFP by January 31, 2020. Id. The Court indicated

                                  25   that if Ms. Brown neither qualified to proceed IFP nor paid the filing fee by that time, she would be

                                  26   dismissed without prejudice from the action. Id. Ms. Brown neither applied to proceed IFP nor

                                  27   paid the filing fee, and the deadline to do so has passed.

                                  28
                                   1          For the foregoing reasons, this action is DISMISSED without prejudice. Considering the

                                   2   above dismissal without prejudice, the Court DENIES as MOOT plaintiff’s ex parte motion for a

                                   3   30-day enlargement of time to serve defendants. Dkt. No. 11.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: February 28, 2020                      ______________________________________
                                                                                     SUSAN ILLSTON
                                   8                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
